Citation Nr: 0706507	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  02-18 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether a timely and adequate appeal was perfected as to 
a June 2001 rating decision which denied a disability 
evaluation in excess of 20 percent for service-connected 
chronic lumbar strain.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel



INTRODUCTION

The veteran served on active military duty from January 1978 
to December 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.  In that decision, the RO increased the 
disability evaluation from 10 percent to 20 percent, 
effective from March 2001, for service-connected chronic 
lumbar strain, and denied the TDIU claim.  

Subsequently, the veteran's claims folder was transferred 
from the RO in Jackson, Mississippi to the RO in New Orleans, 
Louisiana due to the veteran's change of residence in 
September 2003.

In July 2005, the Board denied the veteran's increased rating 
claim for chronic lumbar strain and TDIU claim.  The veteran 
filed a timely appeal of that decision to the United States 
Court of Appeals for Veterans Claims (Court).  While the case 
was pending at the Court, the VA Office of General Counsel 
and the veteran's representative filed a joint motion for 
remand, requesting that the Court vacate the Board's July 
2005 decision and remand the case for further development.  
In September 2006, the Court granted the motion and vacated 
the July 2005 Board decision.  

As will be discussed below, the Board finds that the appeal 
of the June 2001 rating decision which denied a disability 
evaluation in excess of 20 percent for service-connected 
chronic lumbar strain was timely and adequately received.  
Thus, the issues of entitlement to an increased rating for 
chronic lumbar strain, as well as the TDIU claim are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  By a June 27, 2001 rating decision, the RO in Jackson, 
Mississippi granted an increased disability evaluation from 
10 percent to 20 percent, effective March 2001, for service-
connected chronic lumbar strain.  By a letter dated on June 
28, 2001, the RO notified the veteran of this decision and of 
his procedural and appellate rights.

2.  On October 25, 2002, the RO issued a statement of the 
case (SOC) which addressed the issue of entitlement to a 
disability evaluation in excess of 20 percent for service-
connected chronic lumbar strain.  The RO received a notice of 
disagreement (NOD) on May 24, 2002.

3.  On October 30, 2002, the RO received from the veteran a 
VA Form 9, Appeal to Board of Veterans' Appeals; the veteran 
checked the box indicating that he wanted to appeal all of 
the issues listed on the SOC that his local VA office sent to 
him.

4.  The RO received a timely and adequate substantive appeal 
from the veteran within 60-days from issuance of the 
statement of the case, or within one year of being notified 
of the rating decision denying a higher evaluation for his 
service-connected chronic lumbar strain.


CONCLUSION OF LAW

The veteran's substantive appeal of a June 2001 rating 
decision which denied an evaluation in excess of 20 percent 
for service-connected chronic lumbar strain was timely and 
adequately filed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 19.30, 20.101, 20.200, 20.202, 20.300, 
20.302, 20.305 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Timeliness Issue

The Board's authority to review an adverse RO decision is 
initiated upon a claimant's submission of a NOD and completed 
by a substantive appeal after a SOC been furnished.  38 
U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  It is well- 
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each issue before 
adjudicating the merits and that, once apparent, a potential 
jurisdictional defect may be raised by the court, tribunal or 
any party, sua sponte, at any stage in the proceedings.  
Barnett v. Brown, 83 F.3d 1380 1383 (1996).  Within the VA 
regulatory system, the Board is the sole arbiter of decisions 
concerning the adequacy of a substantive appeal.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 20.101(d).

The threshold question is whether the veteran has submitted a 
timely and adequate substantive appeal.  As noted above, 
appellate review is initiated by an NOD and completed by a 
substantive appeal after an SOC is furnished by the RO.  38 
U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Proper completion 
and filing of a substantive appeal are the last actions a 
claimant needs to take to perfect an appeal.  38 C.F.R. § 
20.202.  The NOD and the substantive appeal must be filed 
with the VA office that entered the determination with which 
disagreement has been expressed.  38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.300.

After an NOD is filed, an SOC is to be prepared unless the 
benefit being sought is granted in full.  38 U.S.C.A. § 
7105(d)(1).  The SOC is to be forwarded to the claimant at 
his or her most recent address of record, with a copy 
provided to the claimant's representative.  38 C.F.R. § 
19.30(a).

Thereafter, a claimant must file a substantive appeal.  A 
substantive appeal consists of a properly completed VA Form 9 
or correspondence containing the necessary information.  38 
C.F.R. § 20.202.  The substantive appeal must be filed within 
60 days from the date the SOC is mailed or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).

In this case, by a June 27, 2001 rating decision, the RO 
increased the disability evaluation from 10 percent to 20 
percent, effective March 2001, for service-connected chronic 
lumbar strain.  By a letter dated on June 28, 2001, the RO 
notified the veteran of this decision and of his procedural 
and appellate rights.

On October 25, 2002, the RO issued an SOC which addressed the 
issue of entitlement to a disability evaluation in excess of 
20 percent for service-connected chronic lumbar strain.  The 
RO received an NOD on May 24, 2002.

Subsequently, on October 30, 2002, the RO received from the 
veteran a Form 9.  On such form, the veteran did not discuss 
the rationale for wanting a higher evaluation for his lumbar 
strain, nor did he specifically refer to his lumbar strain.  
He did not set forth specific arguments relating to errors of 
fact or law made by the RO in reaching its determination.  
See 38 C.F.R. § 20.202.  

However, the Board observes that on the Form 9, the veteran 
checked the box, indicating that he wished to appeal all of 
the issues listed on the SOC sent to him.  After receiving 
the December 2004 SSOC, the veteran submitted a statement 
asserting, in pertinent part, that his service-connected back 
disability had gotten worse.  Thus, resolving any doubt in 
the veteran's favor, and in consideration of the September 
2006 Join Motion for Remand, the Board finds that the 
veteran's substantive appeal of the June 2001 rating decision 
that denied an evaluation in excess of 20 percent for chronic 
lumbar strain was timely and adequately received by the RO.  
As will be discussed directly below, the increased rating 
claim is being remanded for further development.  




ORDER

A timely and adequate substantive appeal was received with 
respect to the June 2001 rating decision which denied a 
disability evaluation in excess of 20 percent for service-
connected chronic lumbar strain.


REMAND

As the Board has determined, herein, that the veteran's 
appeal of the June 2001 rating decision was timely and 
adequate received by the RO, it finds that further 
development is necessary prior to analyzing the merits of the 
veteran's claim.  

Review of the record reveals that the veteran last underwent 
a VA examination of the lumbar spine in April 2001, and the 
record contains subsequent statements from the veteran to the 
effect that his back disability has worsened.  Thus, the 
Board finds that a more contemporaneous VA examination is 
needed in order to assess the current severity of the 
veteran's lumbar spine disability.  The fulfillment of the 
duty to assist requires a thorough and contemporaneous 
medical examination that considers prior medical examinations 
and treatment in order to conduct a complete evaluation of 
the veteran's claim.  38 C.F.R. § 4.2 (2006).  Where further 
evidence, or clarification of the evidence, is needed for 
proper appellate decision-making, a remand to the RO is 
required.  38 C.F.R. § 19.9(a)(1) (2006).

Finally, as noted, the Court vacated the Board's July 2005 
TDIU denial.  In denying the claim, the Board noted that the 
veteran had been in receipt of benefits from the Social 
Security Administration (SSA) since October 2000.  The Board 
determined that the SSA records were not relevant to the 
veteran's TDIU claim because the veteran was not service-
connected for any disability for which he receives SSA 
benefits.  In vacating the Board's decision, the Joint Motion 
indicated that the determination of relevance is frustrated 
by the absence of key documents from SSA, including the 
actual decision explaining why disability benefits were 
granted and supporting medical evidence.  The Joint Motion 
further noted that it appeared that the RO in April 2001 
sought records from SSA but there was no indication that the 
records were actually received.  

Review of the record does show that records were subsequently 
received from the SSA.  Nevertheless, as pointed out in the 
Joint Motion for Remand, the records may not contain all 
medical reports or decisional documents.  Therefore, on 
remand, the Board finds it necessary to ensure that all SSA 
records are associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from the Social 
Security Administration, all records 
related to the veteran's claim for Social 
Security benefits including all medical 
records and copies of all decisions or 
adjudications.

2.  The veteran should be afforded a VA 
spine examination to determine the 
current nature and extent of his service-
connected chronic lumbar strain.  The 
claims folder should be reviewed by the 
examiner prior to the examination.  All 
tests and studies, including x-ray 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  

The examiner is specifically requested to 
describe applicable ranges of motion 
(flexion, extension and rotation) in 
terms of degrees.  Any limitation of 
motion of the lumbar spine should be 
described as slight, moderate or severe.  

The examiner should also comment on the 
effects of pain, weakness and 
exacerbating episodes on range of motion 
and functionality and the extent his 
service-connected lumbar strain affects 
his ability to work.  

3.  Upon completion of the above 
requested development, the RO should 
readjudicate the veteran's increased 
evaluation claim for chronic lumbar 
strain and TDIU claim, taking into 
account any newly obtained evidence.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be provided with a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


